     Case 2:21-cv-00262-TLN-EFB Document 12 Filed 04/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AKIVA AVIKAIDA ISRAEL,                            No. 2:21-cv-0262-EFB P
12                        Plaintiff,
13           v.                                         ORDER
14    RABBI SHMARY, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On March 25, 2021, the court informed plaintiff that he could either proceed on

19   certain claims against defendant Shmary or amend his complaint. ECF No. 7. On April 8, 2021,

20   plaintiff notified the court that he intended to file an amended complaint so that he could identify

21   various “Doe” defendants. ECF No. 11. Plaintiff also sought a 90-day extension of time to do so.

22   Id.

23          The court will grant plaintiff the extension of time. Plaintiff may proceed with his claims

24   against Shmary and later move to amend the complaint if he subsequently learns (through

25   discovery or otherwise) the identities of any Doe defendants whom he wishes to serve.

26          Accordingly, it is ORDERED that:

27          1. Within ninety days from the date of service of this order, plaintiff shall either file an

28                amended complaint or return the notice below advising the court that he elects to
                                                        1
     Case 2:21-cv-00262-TLN-EFB Document 12 Filed 04/16/21 Page 2 of 3


 1            proceed with the cognizable claims. If the latter option is selected and returned, the
 2            court will enter an order directing service at that time.
 3         2. Failure to comply with any part of this this order may result in dismissal of this action.
 4         3. The Clerk of the Court shall terminate ECF No. 11.
 5   DATED: April 16, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
     Case 2:21-cv-00262-TLN-EFB Document 12 Filed 04/16/21 Page 3 of 3


 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT
 6                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8    AKIVA AVIKAIDA ISRAEL,                              No. 2:21-cv-0262-EFB P
 9                        Plaintiff,
10             v.                                         NOTICE
11    RABBI SHMARY, et al.,
12                        Defendants.
13

14            In accordance with the court’s order, plaintiff hereby elects to:

15

16             ______        proceed only with the First Amendment freedom of religion claim and

17   official capacity RLUIPA claim for declaratory relief against defendant Shmary.

18

19

20                                                           _________________________________

21                                                                          Plaintiff

22   Dated:

23

24

25

26

27

28
                                                         3
